  Case 1:18-cv-01862-LPS Document 4 Filed 05/31/19 Page 1 of 1 PageID #: 36




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

MICHAEL KENT, Individually and On Behalf           )
of All Others Similarly Situated,                  )
                                                   )
                      Plaintiff,                   ) Case No. 1:18-cv-01862-LPS
                                                   )
       v.                                          ) CLASS ACTION
                                                   )
ESTERLINE TECHNOLOGIES                             ) JURY TRIAL DEMANDED
CORPORATION, CURTIS C. REUSSER,                    )
MICHAEL J. CAVE, MICHAEL J. COVEY,                 )
DELORES M. ETTER, ANTHONY P.                       )
FRANCESCHINI, PAUL V. HAACK, MARY                  )
L. HOWELL, SCOTT E. KUECHLE, and NILS              )
E. LARSEN,                                         )
                                                   )
                      Defendants.                  )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff

Michael Kent hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

Dated: May 31, 2019                            RIGRODSKY & LONG, P.A.

                                         By: /s/ Brian D. Long
OF COUNSEL:                                  Brian D. Long (#4347)
                                             Gina M. Serra (#5387)
RM LAW, P.C.                                 300 Delaware Avenue, Suite 1220
Richard A. Maniskas                          Wilmington, DE 19801
1055 Westlakes Drive, Suite 300              Telephone: (302) 295-5310
Berwyn, PA 19312                             Facsimile: (302) 654-7530
Telephone: (484) 324-6800                    Email: bdl@rl-legal.com
Facsimile: (484) 631-1305                    Email: gms@rl-legal.com
Email: rm@maniskas.com
                                               Attorneys for Plaintiff
